

116 HRES 395 IH: Condemning the senseless attacks on hospitals and medical personnel in Syria, and for other purposes.
U.S. House of Representatives
2019-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 395IN THE HOUSE OF REPRESENTATIVESMay 22, 2019Mr. Brendan F. Boyle of Pennsylvania (for himself and Mr. Kinzinger) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCondemning the senseless attacks on hospitals and medical personnel in Syria, and for other
			 purposes.
	
 Whereas health facilities and medical workers are systematically targeted in Syria; Whereas since 2011, there have been more than 550 attacks on medical facilities in Syria and more than 890 medical personnel, including 250 volunteers from the Syrian Civil Defense, also known as the White Helmets;
 Whereas Physicians for Human Rights reports that 90 percent of the attacks against hospitals and medical personnel were conducted by the Government of Syria and the Russian Federation;
 Whereas the Government of Syria and the Russian Federation deliberately and strategically target medical facilitates and first responders to maximize casualties;
 Whereas United Nations Secretary-General António Guterres stated, These attacks are evidence of a broader trend: parties to conflict are treating hospitals and health clinics as targets, rather than respecting them as sanctuaries.;
 Whereas there are specific obligations under international humanitarian law to respect and protect, in situations of armed conflict, medical personnel and humanitarian personnel exclusively engaged in medical duties, their means of transport and equipment, and hospitals and other medical facilities;
 Whereas there is an obligation under international humanitarian law to distinguish between civilian populations and combatants, and the prohibition against indiscriminate attacks, and the obligations to do everything feasible to verify that the objectives to be attacked are neither civilians nor civilian objects and are not subject to special protection, including medical personnel, their means of transport and equipment, and hospitals and other medical facilities;
 Whereas under international humanitarian law, persons engaged in medical activities shall not be compelled to perform acts or to carry out work contrary to the rules of medical ethics or to other medical rules designed for the benefit of the wounded and the sick;
 Whereas these acts of violence, attacks, and threats against medical personnel and humanitarian personnel exclusively engaged in medical duties, their means of transport and equipment, as well as hospitals and other medical facilities, and obstructing the delivery of humanitarian assistance, including medical assistance, may exacerbate ongoing armed conflicts and undermine the efforts of medical personnel and humanitarian personnel;
 Whereas the United Nations Security Council adopted Resolution 2286 on May 3, 2016, which demands that, all parties to armed conflict fully comply with their obligation under international law, including international human rights law, as applicable, and international humanitarian law … to ensure the respect and protection of all medical personnel and humanitarian personnel exclusively engaged in medical duties, their means of transport and equipment, as well as hospitals and other medical facilities;
 Whereas any deliberate attack on civilians in Syria by all parties constitutes a major violation of international law and undermines efforts to stop the bloodshed and reach a lasting, internationally negotiated peace through the Geneva and Vienna process; and
 Whereas the rate of attacks perpetrated on healthcare personnel have continued to increase dramatically: Now, therefore, be it
	
 That the House of Representatives— (1)condemns the senseless attacks on hospitals, medical personnel, and emergency responders by the Government of Syria and the Russian Federation;
 (2)calls on all parties to— (A)end the attacks on medical facilities;
 (B)cease targeting medical workers; and (C)allow unhindered medical assistance, humanitarian assistance, and medical evacuation of urgent cases to besieged and hard to reach areas;
 (3)calls on the Secretary of State to work with the international community to conduct full, prompt, impartial, and effective investigations of violations of international humanitarian law related to the protection of the wounded and sick, medical personnel, and humanitarian personnel exclusively engaged in medical duties, their means of transport and equipment, as well as hospitals and other medical facilities in armed conflict, and, where appropriate, take action against those with a view to reinforce preventive measures, ensuring accountability, and addressing the grievances of victims in Syria; and
 (4)requests the Office of U.S. Foreign Disaster Assistance to conduct a feasibility study on the construction of underground fortified facilities for the protection of the individuals described in paragraph (3).
			